Citation Nr: 0710919	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-17 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left hand/thumb 
disability.

2.  Entitlement to service connection for a right hand/thumb 
disability.

3.  Entitlement to service connection for a left hip/leg 
disability.

4.  Entitlement to service connection for a right hip/leg 
disability.

5.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the lumbosacral 
spine.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1980 to 
August 2000.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision.

At his hearing before the Board, the veteran withdrew the 
issue of service connection for eczema of the left elbow.  

The veteran also indicated that he would like to file a claim 
of stomach problems secondary to pain medication prescribed 
to treat his service connected disabilities. As such, this 
matter is referred to the RO for appropriate action.

In February 2007, the Board notified the veteran that 
additional evidence had been submitted directly to the Board, 
without prior consideration by the RO.  He was further 
notified that he had the right to have the RO review the 
evidence first, or he could waive that right.  In a written 
response received in March 2007, the veteran waived his right 
to have the RO consider the newly submitted evidence and 
asked that adjudication of his appeal proceed. 

The issues of a rating in excess of 10 percent for a lower 
back disability, and service connection for a left thumb 
disability and bilateral hip disabilities are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The medical evidence fails to demonstrate a right thumb 
disability.


CONCLUSION OF LAW

Criteria for service connection for a right thumb condition 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran testified that he injured his thumbs while 
participating in various drills over his 20 year military 
career, including 5 years as a drill sergeant at Parris 
Island and at officer candidate school.  The veteran 
indicated that his thumbs are constantly painful and cause 
difficulty gripping as they periodically become numb.  The 
veteran indicated that shots of cortisone were the only 
treatment that improved the condition of his thumbs; and he 
reported that he had received shots twice (once in service 
and once at a civilian hospital).  

While the medical records reflect treatment for the veteran's 
left thumb, both service medical records and post service 
treatment records are silent as to any treatment of the right 
thumb.

Service medical records fail to describe any treatment for a 
right thumb condition while the veteran was in service; and 
there was no mention of any right thumb condition on either 
the veteran's separation physical, or on his statement of 
medical history completed at the time of his separation 
physical.  While medical records confirm that the veteran 
received an injection in his left thumb, there is no medical 
evidence showing that he received any injections in his right 
hand/thumb.

Following service, treatment records are also silent as to 
treatment of the right thumb.  The veteran underwent a VA 
examination in November 2001 at which he indicated that his 
thumbs had been bothering him since 1993.  The examination of 
the thumbs revealed no swelling, deformity, or discoloration.  
There was also no thickening of the synovium over the joints 
on either hand.  The veteran was able to both make a fist 
with either hand and grasp objects without any difficulty.  
Furthermore, x-rays of the veteran's hands were normal; and 
the examiner indicated that the examination of the veteran's 
hands and thumbs had been essentially normal.

In April 2006, the veteran wrote that his thumb problem 
became noticeable to him in 1983 when trying to open a car 
door.  He explained that doctors had told him that nothing 
could be done for the thumb problem, so he stopped seeking 
treatment for them.

While the veteran believes that he has a right thumb 
disability that is related to his time in service, he is not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As such, the veteran's opinion is insufficient 
to either diagnose a right thumb disability or to provide the 
requisite nexus between a disability and his time in service.  

The Board finds that evidence of a present disability has not 
been presented in the case of the veteran's right thumb/hand, 
as no right thumb/hand disability was shown in the service 
medical records, the 2001 VA examination, or in the post-
service treatment records; and, in the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
Board finds that the veteran's claim of entitlement to 
service connection for a right thumb/hand disability is 
denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in October 2003.  Although the veteran may not 
have been specifically informed of the "fourth element," 
i.e., to provide any evidence in his possession that pertains 
to the claim, the Board finds that he was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  The October 2003 letter advised him to notify VA 
of any additional information or evidence that he believed 
would support his claim, and that he must give enough 
information about his records so that VA could request them 
from the person or agency who has them.  Thus, effectively 
notifying him to send any additional relevant information.  
For these reasons, to decide the appeal would not be 
prejudicial error to the veteran. 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained, as have 
service medical records.  The veteran was also provided with 
a VA examination (the report of which has been associated 
with the claims file).  Additionally, the veteran testified 
at a hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for a right thumb/hand disability is 
denied.


REMAND

The veteran testified that he has osteoarthritis in his hips, 
and indicated that his lower back disability causes pain to 
radiate throughout his lower extremities.  The veteran also 
testified that he had received cortisone shots in his hips, 
and indicated that he continues to have problems with his 
left thumb

Service medical records indicate that the veteran complained 
of bilateral hip pain throughout service, including at his 
separation physical.  The veteran also testified that pain 
radiates down his legs, particularly on the left side, and he 
indicated that his lower extremities often become numb after 
sitting for a long time.  The veteran reported that when he 
walks for an hour, his left leg begins to drag.  However, the 
medical evidence of record fails to clarify whether the 
veteran's pain is attributable to his service-connected lower 
back disability or to a hip disability; and if it is 
connected to a hip disability, whether that hip disability is 
related to the veteran's complaints of hip pain during 
service.  Post-service treatment records diagnose the veteran 
with bursitis of the hips, although no hip disability was 
found at a VA examination in 2001.  It is noted, however, 
that the veteran's medical records were not available for 
that examination.

The veteran also testified that he continues to have problems 
with his left thumb, which he believes began during service.  
The veteran indicated that the left thumb/hand pain causes 
difficulty gripping objects.  Service medical records reflect 
that the veteran sought treatment on a number of occasions 
from November 1993 to February 2004 for pain and swelling in 
his left thumb, leading to a steroid injection in April 1994.  
Post-service treatment records fail to show treatment for the 
left thumb/hand, but the veteran testified that he had been 
told that no treatment would help his thumb, so he had 
declined to seek any post-service treatment.  No thumb 
disability was found at a VA examination in 2001, but given 
the continued complaints of left thumb pain and the history 
of in-service complaints, along with the fact that no medical 
records were provided to the examiner, another examination is 
warranted.

The Board points out that during the course of the appeal, 
the rating criteria for disabilities of the spine were 
amended.  See 68 Fed. Reg. 51454-51458 (August 27, 2003), 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235- 5243 
(2006) (General Rating Formula for Diseases and Injuries of 
the Spine).  Moreover, adjudication of the claim for a higher 
initial disability evaluation for the low back disability 
should include specific consideration of whether "staged 
ratings" are appropriate.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).   


Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from 
January 2006 forward.

2.  Once the requested development is 
completed, schedule the veteran for an 
examination of his lower back, bilateral 
hips/legs, and left thumb.  The examiner 
should be provided with the veteran's 
claims file and asked to fully review it.  
Any opinion should be supported by a 
complete rationale.  The examiner should 
specifically:

*	Determine whether the veteran has a 
current left thumb/hand disability; 
and, if so, provide an opinion as to 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that the left hand/thumb disability was 
either caused by, or began during, the 
veteran's time in service.  

*	Determine whether the veteran has a 
current hip/leg disability, involving 
either hip/leg; and, if so, provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability 
or greater) that the hip/leg disability 
was either caused by, or began during, 
the veteran's time in service, or was 
caused by the veteran's service-
connected lower back disability.  

*	Determine the severity of the veteran's 
lower back disability, to include both 
orthopedic and neurologic 
manifestations, and address the 
veteran's complaints of radiating pain.  

*	Indicate whether the veteran has been 
prescribed bed rest to treat any 
incapacitating episodes of back pain. 

*	Indicate whether the veteran's leg pain 
is a result of the disc disease in his 
lower back, a result of a hip 
condition, or both.
  
3.  When the development requested has 
been completed, the claim should be 
readjudicated, including consideration of 
the both the old and new rating criteria 
for the spine and whether a staged rating 
is appropriate.  If the claims remain 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


